GIBSON, J.
(dissenting). In my opinion, the combination of the old and new injuries, provided for in the Special Indemnity Fund Act, 85 O. S. Supp. 1947 §172, is not for the purpose of adding together the per centum of disability of each of said injuries so that the total of the disabilities may be translated into the degree of permanent partial disability to “the body as a whole.” I think it was intended that the old and new injuries should be considered by the Industrial Commission in combination so that the relation of the injuries, one to the other, and the effect of the old injury upon the new might be determined and the degree of increased disability to the member injured in the last accident due to the effect of the old injury upon the new also determined as the basis for an award against the Special Indemnity Fund. This is in accord with our holding in Special Indemnity Fund v. McMillin, 198 Okla. 412, 179 P. 2d 475; Special Indemnity Fund v. Bonner, 198 Okla. 491, 180 P. 2d 191, and Special Indemnity Fund v. Drye, 199 Okla. 553, 188 P. 2d 359.
*229There being no evidence of such increased disability to claimant’s foot, I am of the view that the award against the Special Indemnity Fund should be vacated.